Exhibit 10.1

WAIVER AND AMENDMENT NO. 8 TO THE LOAN AND SECURITY AGREEMENT DATED AS OF
JANUARY 31, 2002 AMONG LASALLE BANK NATIONAL ASSOCIATION, AS A LENDER AND AS
AGENT FOR THE LENDERS, THE LENDERS AND COBRA ELECTRONICS CORPORATION

THIS WAIVER AND AMENDMENT NO. 8 (this “Amendment”) is made as of the 10th day of
August, 2006 to the Loan and Security Agreement dated January 31, 2002 (as
amended from time to time, the “Loan Agreement”); unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to them
in the Loan Agreement among Cobra Electronics Corporation (“Borrower”), LaSalle
Bank National Association as agent (“Agent”) for itself (in its individual
capacity, “LaSalle”) and the other Lenders from time to time party thereto.

WHEREAS, Borrower has notified Agent and Lenders that Borrower has breached
(i) Section 14(a) of the Loan Agreement for the fiscal quarter ended June 30,
2006, and (ii) Section 14(b) of the Loan Agreement for the fiscal quarter ended
June 30, 2006, and such breaches constitute Events of Default under the Loan
Agreement (collectively, the “Existing Defaults”); and

WHEREAS, Borrower has requested that Agent and Lenders waive the Existing
Defaults and amend certain provisions of the Loan Agreement and Agent and
Lenders have agreed to do so subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants
herein contained, and such other consideration as the parties mutually agree,
the parties hereto agree as follows:

1. Waiver. Subject to the satisfaction of the conditions set forth herein, Agent
and Lenders hereby waive the Existing Defaults. The foregoing waiver shall not
constitute a waiver of any other Events of Default or any other breaches of the
Loan Agreement, whether now existing or hereafter arising.

2. Amendment. Borrower, Agent and Lenders agree to amend the Loan Agreement as
follows:

(a) Section 14(a) of the Loan Agreement is hereby amended and restated in its
entirety, as follows:

(a) Tangible Net Worth. Borrower’s Tangible Net Worth shall not at any time be
less than the Minimum Tangible Net Worth; “Minimum Tangible Net Worth” being
defined for purposes of this



--------------------------------------------------------------------------------

subsection as (i) $50,000,000 at all times from the date hereof through
December 30, 2006 and (ii) thereafter, from the last day of each Fiscal Year of
Borrower through the day prior to the last day of each immediately succeeding
Fiscal Year of Borrower, the Minimum Tangible Net Worth during the immediately
preceding period plus ninety percent (90%) of Borrower’s net income (but without
reduction for any net loss) for the Fiscal Year ending on the first day of the
current period as reflected on Borrower’s audited year end financial statement;
and “Tangible Net Worth” being defined for purposes of this subsection as
Borrower’s consolidated shareholders’ equity (including retained earnings) less
the book value of all intangible assets (which shall consist of goodwill,
intellectual property, prepaid expenses, equity in foreign subsidiaries and
deferred taxes) plus the amount of any debt subordinated to Agent and Lenders,
all as determined under generally accepted accounting principles applied on a
basis consistent with the financial statements dated December 31, 2005 except as
set forth herein. In no event shall (i) the amount of Borrower’s investment in
Horizon Navigation, Inc. and (ii) the capitalized development costs associated
with GPS product developments be deemed intangible assets for the purposes of
this calculation.

(b) Section 14(b) of the Loan Agreement is hereby amended and restated in its
entirety, as follows:

(b) EBIT. Borrower shall not permit EBIT for the calendar quarter ending on any
date set forth below to be less than the amount set forth below for such period.

 

-2-



--------------------------------------------------------------------------------

Calendar Quarter Ending

   Amount

September 30, 2006

   $ 100,000

December 31, 2006

   $ 1,750,000

(c) Section 14(c) of the Loan Agreement is hereby amended and restated in its
entirety, as follows:

(c) Capital Expenditure Limitations. Borrower and its Subsidiaries shall not
make any Capital Expenditures if, after giving effect to such Capital
Expenditures, the aggregate cost of all such fixed assets purchased or otherwise
acquired would exceed $6,000,000 during any Fiscal Year.

3. Representations and Warranties of Borrower. Borrower represents and warrants
that, as of the date hereof:

(a) Borrower has the right and power and is duly authorized to enter into this
Amendment and all other agreements executed in connection herewith;

(b) After giving effect to this Amendment, no Event of Default or an event or
condition which upon notice, lapse of time or both will constitute an Event of
Default has occurred and is continuing;

(c) The execution, delivery and performance by Borrower of this Amendment and
the other agreements to which Borrower is a party (i) have been duly authorized
by all necessary action on its part; (ii) do not and will not, by the lapse of
time, giving of notice or otherwise, violate the provisions of the terms of its
Certificate of Incorporation or By-Laws, or of any mortgage, indenture, security
agreement, contract, undertaking or other agreement to which Borrower is a
party, or which purports to be binding on Borrower or any of its properties;
(iii) do not and will not, by lapse of time, the giving of notice or otherwise,
contravene any governmental restriction to which Borrower or any of its
properties may be subject; and (iv) do not and will not, except as contemplated
in the Loan Agreement, result in the imposition of any lien, charge, security
interest or encumbrance upon any of Borrower’s properties under any indenture,
mortgage, deed of trust, loan or credit agreement or other agreement or
instrument to which Borrower is a party or which purports to be binding on
Borrower or any of its properties;

(d) No consent, license, registration or approval of any governmental authority,
bureau or agency is required in connection with the execution, delivery,
performance, validity or enforceability of this Amendment and the other
agreements executed by Borrower in connection herewith;

 

-3-



--------------------------------------------------------------------------------

(e) This Amendment and the other agreements executed by Borrower in connection
herewith have been duly executed and delivered by Borrower and are enforceable
against Borrower in accordance with their terms; and

(f) All information, reports and other papers and data heretofore furnished to
Agent by Borrower in connection with this Amendment, the Loan Agreement and
Other Agreements are accurate and correct in all material respects and complete
insofar as may be necessary to give Agent true and accurate knowledge of the
subject matter thereof. Borrower has disclosed to Agent every fact of which it
is aware which would reasonably be expected to materially and adversely affect
the business, operations or financial condition of Borrower or the ability of
Borrower to perform its obligations under this Amendment, the Loan Agreement or
under any of the Other Agreements. None of the information furnished to Agent by
or on behalf of Borrower contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
herein or therein not materially misleading.

4. Conditions Precedent. The amendments to the Loan Agreement set forth in this
Amendment shall become effective as of the date of this Amendment upon the
occurrence of the following:

(a) execution of the Amendment by all parties hereto; and

(b) the receipt by Agent, for the ratable benefit of Lenders, of a fully earned,
non-refundable $45,000 amendment fee.

5. Fees and Expenses. Borrower agrees to pay all legal fees and other expenses,
whether for in-house or outside counsel, incurred by Agent in connection with
this Agreement and the transactions contemplated hereby.

6. Loan Agreement Remains in Force. Except as specifically amended hereby, all
of the terms and conditions of the Loan Agreement shall remain in full force and
effect and this Agreement shall not be a waiver of any rights or remedies which
Agent or Lenders have provided for in the Loan Agreement and all such terms and
conditions are herewith ratified, adopted, approved and accepted.

7. Additional Documents. Upon the request of Agent, Borrower will cause to be
done, executed, acknowledged and delivered all such further acts, conveyances
and assurances as Agent from time to time may reasonably request of Borrower for
accomplishing the transaction referred to herein.

8. No Novation. This Amendment and all other agreements executed by Borrower on
the date hereof are not intended to nor shall be construed to create a novation
or accord and satisfaction, and shall only be a modification and extension of
the existing Liabilities of Borrower to Lenders.

 

-4-



--------------------------------------------------------------------------------

9. Entire Agreement. This Amendment and the other documents it refers to
comprise the entire agreement relating to the subject matter they cover and
supersede any and all prior written or oral agreements among Agent, Lenders and
Borrower relating thereto.

10. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

Except as expressly provided for herein, the terms and conditions of the Loan
Agreement shall remain in full force and effect.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Lenders have caused this Amendment to be
duly executed by their proper duly authorized officers oaf the day and year
first set forth above.

 

LASALLE BANK NATIONAL

ASSOCIATION, as Agent and as a Lender

By

 

/s/ Steven M. Marks

Its

 

Senior Vice President

NATIONAL CITY BANK, as a Lender

By

 

/s/ Michael Monninger

Its

 

Vice President

US BANK, NATIONAL ASSOCIATION,

successor by merger to Firstar Bank, N.A., as

a Lender

By

 

/s/ Craig B. Collinson

Its

  Senior Vice President

COBRA ELECTRONICS CORPORATION

By

 

/s/ Michael Smith

Its

 

Senior Vice President

 

-6-